DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 9 recite limitations – “generating a compatible virtual image from the first image from the first imaging modality; mapping planning data on the compatible virtual image; wherein mapped planning data corresponds to the at least one element, coarse registering of the second image from the second imaging modality to the first image from the first imaging modality; identifying at least one element of the mapped planning data from the compatible virtual image; identifying at least one corresponding element on the second imaging modality; mapping the at least one corresponding element on the second imaging modality; fine registering of the second image from the second imaging modality to the first image from the first imaging modality; generating a third image; 53WO 2015/101948PCT/1B2015/000438 wherein the third image is an augmented image including a highlighted area of interest”. 

It appears that the claimed limitations are directed to obtaining first and second modality images and identifying at least one anatomical feature that is coarse to fine registered in both images and highlighted in registered third image. Mapping of planning data is mapped on generated compatible virtual image from first image obtained from first imaging modality. “mapped planning data” in “wherein mapped planning data corresponds to at least one element”, is not cited previously explicitly. Further, one corresponding element is identified on the second imaging modality. However, the one corresponding element to which other specific image is not explicitly specified and further an element may not be identified on imaging modality but on the image. Further, third image is generated that is an augmented image which includes highlighted area of interest. However, it is not specified how third image corresponds to augmented image and highlighted area of interest is referring to which specific image area. 
	Therefore, Examiner suggests amending claims in order to explicitly define the features discussed above in order to render the claims more clear. 
Dependent claims do not remedy the deficiencies introduced by the independent claims. Therefore, dependent claims are also similarly rejected. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9743896 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of claim 1 in current application are broader in scope of that from cited US Patent No. 9743896 B2. The claim 1 of the current application is directed to identifying an anatomical feature from first and second imaging modalities and coarse to fine registering the anatomical features from first to second imaging modality images and generating a third image highlighting the registered anatomical feature. The cited patent is directed to also coarse to fine registering the first modality to second modality images and the it is more specific to anatomical feature of bronchial airways tree and generated third image is highlighting bronchial air ways tree (anatomical features obtained and registered from first to second modality image to generate third modality image) by either coloring or bolding or other techniques. The anatomical feature element is determined from mapped planning data generated from compatible virtual image from first modality image in both the current application and the cited patent. Therefore, the features of claims of the current application are mapped to the features of the cited patent in table below. 

Current Application 
U.S. Patent No. 9743896 B2
Claim 1. A method, comprising: 

obtaining a first image from a first imaging modality; 

identifying on the first image from the first imaging modality at least one element, wherein the at least one element comprises a landmark, an area of interest, an incision point, a bifurcation, an organ, or any combination thereof, obtaining a second image from a second imaging modality; 

generating a compatible virtual image from the first image from the first imaging modality; 

mapping planning data on the compatible virtual image; 

wherein mapped planning data corresponds to the at least one element, coarse registering of the second image from the second imaging modality to the first image from the first imaging modality; 

identifying at least one element of the mapped planning data from the compatible virtual image; 

identifying at least one corresponding element on the second imaging modality; 

mapping the at least one corresponding element on the second imaging modality; 







fine registering of the second image from the second imaging modality to the first image from the first imaging modality; 


generating a third image; 53WO 2015/101948PCT/1B2015/000438 












wherein the third image is an augmented image including a highlighted area of interest.
Claim 1. A method, comprising: 

obtaining a first image from a first imaging modality; 

identifying on the first image from the first imaging modality at least one element, wherein the at least one element comprises a landmark, an area of interest, an incision point, a bifurcation, an organ, or any combination thereof; obtaining a second image from a second imaging modality; 

generating an augmented bronchogram image from the second imaging modality, wherein the augmented bronchogram image is generated by: placing a radiopaque instrument inside a body cavity at a first position, generating a first image of the radiopaque instrument inside the body cavity at the first position, placing the radiopaque instrument inside the body cavity at a second position, generating a second image of the radiopaque instrument inside the body cavity at the second position, superpositioning the first image of the radiopaque instrument inside the body cavity at the first position with the second image of the radiopaque instrument inside the body cavity at the second position to generate the augmented bronchogram; wherein the first position and the second position are different; 


wherein the augmented bronchogram is a map of a bronchial airway tree; 

generating a compatible virtual image from the first image from the first imaging modality; 

coarse registering of the augmented bronchogram from the second imaging modality to the compatible virtual image from the first imaging modality; 

fine registering of the augmented bronchogram image from the second imaging modality to the compatible virtual image from the first imaging modality; generating a third image; 





wherein the third image is an augmented image including a highlighted area of interest, wherein the highlighted area of interest can be determined by a method selected from the group consisting of: (i) bolding a portion of the augmented bronchogram image, (ii) coloring the portion of the augmented bronchogram image, (iii) enhancing the portion of the augmented bronchogram image, (iv) super-positioning a graphic over the augmented bronchogram image, (v) or any combination thereof.

Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8



Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. (US Pub No. 20130235198 A1) in view of Fu et al. (US Patent No. 8831706 B2). 

Regarding Claim 9, 
Chhabra discloses A method comprising: using at least two intraoperative images with known relative movement and rotation to generate a grouping of pixels derived from an intraoperative image, where the grouping of pixels is determined by individual calculation of each pixel using: (a) movement variation of each pixel and (b) intensity values of each pixel; (Chhabra, [0092-0093], discloses pixels in which a change has been detected, and which are sufficiently close in the image, are grouped together. If the group is large enough (e.g. it comprises a certain predetermined number of pixels), the group is identified as corresponding to a moving object; in this embodiment, and a conventional process of comparing the background image to the current image is performed. In this embodiment, the comparison process includes the steps of (i) converting each image in to greyscale; (ii) for each pixel in the current image, determining a greyscale intensity value of that pixel, and a greyscale intensity value of a corresponding pixel in the background model; (iii) determining a difference of the greyscale intensities of the current image and the background; pixel values such as intensity and movement are determined and compared with second image to obtain group of pixels corresponding to change in their values) 

performing registration using at least two sequential intraoperative images to reconstruct structures in an area of interest (Chhabra, [0065], discloses registered set of images is produced by registering each image in the sub-sequence to a reference frame) 
Chhabra does not explicitly disclose performing registration using at least two sequential intraoperative images to reconstruct structures in an area of interest

Fu discloses performing registration using at least two sequential intraoperative images to reconstruct structures in an area of interest; (Fu, Col.3, Lines 50-55, Claim 1, discloses comparing the pair of intra-operative images with the plurality of DRR pairs; correlating a location of the movable bony structure in a particular volume of the plurality of volumes of 4D diagnostic imaging data with a location of the target region in the particular one of the plurality of volumes of 4D diagnostic imaging data, based on the comparing, to determine an intra-operative location of the target region in the patient using only the movable bony structure, wherein the 4D diagnostic imaging data shows the location of the target region; and directing a treatment beam at the patient based on determining the intra-operative location of the target region; register the portion of the spine, processing logic may determine the spatial transform that maps points on the DRR pair showing the spine to corresponding points in a pair of x-ray images of the spine captured during patient setup; intraoperative images are correlated to find corresponding structures such as location of target regions (i.e. area of interests)) 

differentiating moving structures from static structures in the area of interest; (Fu, Claim 1, discloses segmenting an image of the static bony structure from each of the plurality of volumes of 4D diagnostic imaging data, wherein the image of the static bony structure obstructs a view of the movable bony structure; and removing the image of the static bony structure from the plurality of DRR pairs; generating a pair of intra-operative images of a portion of the patient during treatment of a target region in the patient to show the movable bony structure of the patient, wherein the movable bony structure moves responsive to respiration of the patient; static bony structure are static structures and movable bony structures are moving structures); and 

highlighting anatomical structures on at least one intraoperative image. (Fu, Claim 1, comparing the pair of intra-operative images with the plurality of DRR pairs; correlating a location of the movable bony structure in a particular volume of the plurality of volumes of 4D diagnostic imaging data with a location of the target region in the particular one of the plurality of volumes of 4D diagnostic imaging data, based on the comparing, to determine an intra-operative location of the target region in the patient using only the movable bony structure, wherein the 4D diagnostic imaging data shows the location of the target region; and directing a treatment beam at the patient based on determining the intra-operative location of the target region). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chhabra with Fu to obtain regions of interests by registering the intraoperative images together and identifying static and moving regions using pixel values. One would be motivated to modify Chhabra by teachings of Fu to obtain highlighted regions of interests substituting two images of which corresponding pixel values are obtained with intraoperative images and further determining the static and moving structures within the intraoperative images to identify and highlight the structure of interests within regions of interests including static and moving regions, (Fu, Claim 1). Therefore, it would have been obvious to combine Chhabra and Fu to obtain the invention recited in Claim 9. 

Regarding Claim 10, 
The combination of Chhabra and Fu further discloses using a chest x-ray radiographic image as a first intraoperative image. (Fu, Col.3, Lines 50-55, Claim 1, discloses comparing the pair of intra-operative images with the plurality of DRR pairs; correlating a location of the movable bony structure in a particular volume of the plurality of volumes of 4D diagnostic imaging data with a location of the target region in the particular one of the plurality of volumes of 4D diagnostic imaging data, based on the comparing, to determine an intra-operative location of the target region in the patient using only the movable bony structure, wherein the 4D diagnostic imaging data shows the location of the target region; and directing a treatment beam at the patient based on determining the intra-operative location of the target region; register the portion of the spine, processing logic may determine the spatial transform that maps points on the DRR pair showing the spine to corresponding points in a pair of x-ray images of the spine captured during patient setup; x-ray images are obtained as intraoperative images). Additionally, the rational and motivation to combine the references Chhabra and Fu presented in rejection of claim 9 also apply to this claim.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten to overcome the rejection(s) if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and rejections under 35 U.S.C. nonstatutory double patenting by timely submission and approval of eTD, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CA 2949252 A1
US 10757394 B1
CA 2797302 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661